DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/21 has been entered.
Claims 1-19 are present for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/21 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
Claim 12 line 27, “poles.” Has been changed to – poles, --

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other reference does not show an electrical machine as recited in claim 1, comprising: 
an axial axis; 
a toroidal tunnel positioned about the axial axis, the toroidal tunnel defined by: 
a first rotor comprising a first plurality of permanent magnetic poles circumferentially spaced about the axial axis, wherein each magnetic pole in the first plurality of permanent magnetic poles faces towards an interior of the toroidal tunnel and has an opposite magnetic polarity from its adjacent magnetic poles; 
a second rotor comprising and positioned opposing the first rotor, the second rotor comprising a second plurality of permanent magnetic poles circumferentially spaced about the axial axis, wherein each magnetic pole in the second plurality of permanent magnetic poles faces towards the interior of the toroidal tunnel and has an opposite magnetic polarity from its adjacent magnetic poles; 
the toroidal tunnel adapted to rotate from a first magnetic pole configuration where the magnetic poles of the first plurality and second plurality of magnetic poles are radially aligned with respect to the axial axis to produce a first level of electromagnetic torque, to a second magnetic pole configuration where the magnetic poles of the second plurality of magnetic poles are angularly rotated with respect to the axial axis to produce a second level of electromagnetic torque, 
a first rotation actuator coupled to at least one of the rotors for mechanically rotating a portion of the toroidal tunnel from the first magnetic pole configuration to the second magnetic pole configuration, and 
a coil assembly positioned within the toroidal tunnel.

Further in claim 12, the record of prior art by itself or in combination with other references also does not show a method of producing electric electromotive rotation comprising: 
positioning a toroidal tunnel about the axial axis, the toroidal tunnel defined by: 
a first rotor comprising a first plurality of permanent magnetic poles circumferentially spaced about the axial axis, wherein each magnetic pole in the first plurality of permanent magnetic poles faces towards an interior of the toroidal tunnel and has an opposite magnetic polarity from its adjacent magnetic poles; 
a second rotor comprising and positioned opposing the first rotor, the second rotor comprising a second plurality of permanent magnetic poles 
a third rotor positioned about the axial axis and positioned axially adjacent to the first rotor and second rotor, wherein the third rotor comprises a third plurality of permanent magnetic poles circumferentially spaced about the axial axis, wherein each magnetic pole in the third plurality of permanent magnetic poles faces towards the interior of the toroidal tunnel and has an opposite magnetic polarity from its adjacent magnetic poles; and 
a fourth rotor positioned about the axial axis and positioned axially adjacent to the first rotor and second rotor, and axially from the third rotor, wherein the fourth rotor comprises a fourth plurality of permanent magnetic poles circumferentially spaced about the axial axis, wherein each magnetic pole in the fourth plurality of permanent magnetic poles faces towards the interior of the toroidal tunnel and has an opposite magnetic polarity from its adjacent magnetic poles,
applying current to a coil assembly positioned within the toroidal tunnel to apply an electromagnetic force to the rotors, and 
rotating at least one rotor defining the toroidal tunnel from a first magnetic pole configuration where the magnetic poles of the first, second, third, and fourth plurality of magnetic poles are radially aligned with respect to the axial axis to produce a first level of electromagnetic torque, to a second magnetic pole configuration where at least the magnetic poles of the first plurality of magnetic poles are angularly rotated with respect to the axial axis to produce a second level of electromagnetic torque.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        
	                                                                                                                                                                                    
/LEDA T PHAM/           Examiner, Art Unit 2834